— Appeal by the defendant from a judgment of the County Court, Suffolk County (Copertino, J.), rendered May 21, 1979, convicting him of murder in the second degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which sought the suppression of statements.
Judgment affirmed.
The evidence of the defendant’s guilt of murder in the second degree "in the course of and in furtherance of’ the crime of attempted rape (Penal Law § 125.25 [3]; § 110.00) was proven beyond a reasonable doubt. In his confession, which Criminal Term properly found was entirely voluntary, the defendant stated that he strangled the victim, a 14-year-old *586girl, because she would not have sex with him, then beat her until he thought she was dead, covered her face with a sheet and raped her. Although at the trial, the defendant denied any sexual motivation for the attack and claimed not to have made any admissions concerning any such motivation, the issue of the defendant’s credibility, and the weight to be accorded his conflicting statements, was within the jury’s province (see, People v Bigelow, 106 AD2d 448; cf. People v Sutton, 108 AD2d 942).
With respect to the intentional murder charge arising out of the same acts, the defendant sought to establish that he had acted under the influence of an extreme emotional disturbance (Penal Law § 125.25 [1] [a]), which was also an issue for the jury’s consideration based upon their resolution of the conflicting psychiatric testimony proffered by the defendant and the People. We find no basis to disturb the jury’s rejection of the affirmative defense of extreme emotional disturbance.
The defendant’s other contentions have been found to be without merit. Mollen, P. J., Mangano, Lawrence and Kooper, JJ., concur.